Name: 2012/362/EU: Commission Implementing Decision of 4Ã July 2012 concerning a financial contribution by the Union to certain Member States to support voluntary surveillance studies on honeybee colony losses (notified under document C(2012) 4396)
 Type: Decision_IMPL
 Subject Matter: EU finance;  agricultural policy;  cooperation policy;  agricultural activity;  research and intellectual property
 Date Published: 2012-07-06

 6.7.2012 EN Official Journal of the European Union L 176/65 COMMISSION IMPLEMENTING DECISION of 4 July 2012 concerning a financial contribution by the Union to certain Member States to support voluntary surveillance studies on honeybee colony losses (notified under document C(2012) 4396) (Only the Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Polish, Portuguese, Slovak, Spanish and Swedish texts are authentic) (2012/362/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 23 thereof, Whereas: (1) The Communication from the Commission to the European Parliament and the Council on honeybee health (2) gives an overview of the Commissions actions already undertaken and ongoing as regards honeybee health in the EU. The main subject issue of the Communication is the increased mortality of bees observed worldwide. (2) In 2009 the EFSA project Bee mortality and bee surveillance in Europe concluded that the surveillance systems in the EU are, in general, weak and that there is a lack of data at Member States level and a lack of comparable data at EU level. (3) In order to improve the availability of data on bee mortality it is appropriate to assist and support certain surveillance studies in Member States on honeybee losses. (4) Commission Implementing Decision 2011/881/EU of 21 December 2011 concerning the adoption of a financing decision to support voluntary surveillance studies on honeybee colony losses (3) set aside EUR 3 750 000 as contribution of the European Union for the implementation of the surveillance studies on honeybee colony losses. (5) The EU reference laboratory (EURL) for bee health presented the document Basis for a pilot surveillance project on honey bee colony losses (available at http://ec.europa.eu/food/animal/liveanimals/bees/bee_health_en.htm) providing guidance to Member States to elaborate their surveillance studies. (6) Member States were invited to send to the Commission their programmes for surveillance studies based on the technical document of the EURL for bee health. Twenty Member States have sent their proposals for the surveillance studies. These proposals have been technically and financially evaluated to assess their conformity with the technical document Basis for a pilot surveillance project on honey bee colony losses. (7) Belgium, Denmark, Germany, Estonia, Greece, Spain, France, Italy, Latvia, Lithuania, Hungary, Poland, Portugal, Slovakia, Finland, Sweden and the United Kingdom have drawn up surveillance study programmes on honeybee colony losses in line with the technical document Basis for a pilot surveillance project on honey bee colony losses and have requested EU financial support. (8) A financial contribution should be granted as from 1 April 2012 to the voluntary surveillance study programmes on honeybee colony losses implemented by Belgium, Denmark, Germany, Estonia, Greece, Spain, France, Italy, Latvia, Lithuania, Hungary, Poland, Portugal, Slovakia, Finland, Sweden and the United Kingdom. (9) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), veterinary measures are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (10) The payment of the financial contribution should be subject to the condition that the surveillance study programmes planned have actually been carried out and that the authorities supply all the necessary information to the Commission and to the EU reference laboratory for bee health. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Union shall grant Belgium, Denmark, Germany, Estonia, Greece, Spain, France, Italy, Latvia, Lithuania, Hungary, Poland, Portugal, Slovakia, Finland, Sweden and the United Kingdom financial assistance for their surveillance study programmes on honeybee colony losses. 2. The financial contribution by the Union: (a) shall be at the rate of 70 % of the eligible costs to be incurred by each Member State referred to in paragraph 1 for the surveillance study programmes on honeybee colony losses and specified in Annex I for the period from 1 April 2012 to 30 June 2013; (b) shall not exceed the following: 1. EUR 62 876 for Belgium; 2. EUR 192 688 for Denmark; 3. EUR 294 230 for Germany; 4. EUR 66 637 for Estonia; 5. EUR 109 931 for Greece; 6. EUR 205 050 for Spain; 7. EUR 529 615 for France; 8. EUR 521 590 for Italy; 9. EUR 147 375 for Latvia; 10. EUR 92 123 for Lithuania; 11. EUR 98 893 for Hungary; 12. EUR 254 108 for Poland; 13. EUR 28 020 for Portugal; 14. EUR 183 337 for Slovakia; 15. EUR 213 986 for Finland; 16. EUR 39 862 for Sweden; 17. EUR 267 482 for the United Kingdom. (c) shall not exceed EUR 595 per visit of an apiary. Article 2 1. The maximum overall contribution authorised by this Decision for the costs incurred for the programmes referred to in Article 1 is set at EUR 3 307 803 to be financed from the general budget of the European Union. 2. Expenditure relating to staff costs for performing laboratory tests, sampling, monitoring, consumables and overheads dedicated to the surveillance studies shall be eligible in accordance with the rules set out in Annex III. 3. The Unions financial assistance shall be paid following presentation and approval of the reports and supporting documents referred to Article 3(2) and (3). Article 3 1. The programmes shall be carried out in accordance with the technical document Basis for a pilot surveillance project on honey bee colony losses (available at http://ec.europa.eu/food/animal/liveanimals/bees/bee_health_en.htm) and in accordance with the surveillance study programmes on honeybee colony losses presented by the Member States. 2. Belgium, Denmark, Germany, Estonia, Greece, Spain, France, Italy, Latvia, Lithuania, Hungary, Poland, Portugal, Slovakia, Finland, Sweden and the United Kingdom shall submit to the Commission:  no later than 1 March 2013 an intermediate technical report on the first visit provided for in the surveillance study programme, and  no later than 31 October 2013 a final technical report on the second and third visits provided for in the surveillance study programme,  the technical report should be in conformity to a model to be established by the Commission in cooperation with the EU reference laboratory for bee health. 3. Belgium, Denmark, Germany, Estonia, Greece, Spain, France, Italy, Latvia, Lithuania, Hungary, Poland, Portugal, Slovakia, Finland, Sweden and the United Kingdom shall submit to the Commission:  no later than 31 December 2013 a paper version and an electronic version of their financial report drawn up in accordance with Annex II. The supporting documents, evidencing all the expenditure referred to in the application for reimbursement, shall be sent to the Commission on request. 4. The outcome of the studies shall be made available to the Commission and the EU reference laboratory for bee health. Article 4 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, the Republic of Lithuania, Hungary, the Republic of Poland, the Portuguese Republic, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 4 July 2012. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) COM(2010) 714 final. (3) OJ L 343, 23.12.2011, p. 119. (4) OJ L 209, 11.8.2005, p. 1. ANNEX I Member State Number of apiaries Number of visits per apiary foreseen in the surveillance study Total direct costs (Laboratory tests + visits for sampling and monitoring) Overheads (7 %) Total cost EU contribution (70 %) BE 150 3 83 946 5 876 89 822 62 876 DK 194 3 257 260 18 008 275 268 192 688 DE 220 3 392 831 27 498 420 329 294 230 EE 196 3 88 968 6 228 95 196 66 637 EL 200 3 146 770 10 274 157 044 109 931 ES 200 3 273 765 19 164 292 929 205 050 FR 396 3 707 096 49 497 756 593 529 615 IT 390 3 696 382 48 747 745 129 521 590 LV 193 3 196 762 13 773 210 535 147 375 LT 193 3 122 994 8 610 131 604 92 123 HU 196 3 132 034 9 242 141 276 98 893 PL 190 3 339 263 23 749 363 012 254 108 PT 145 3 37 410 2 619 40 029 28 020 SK 198 3 244 776 17 134 261 910 183 337 FI 160 3 285 695 19 999 305 694 213 986 SE 150 3 53 220 3 725 56 945 39 862 UK 200 3 357 119 24 998 382 117 267 482 Total 4 416 293 309 141 4 725 433 3 307 803 ANNEX II MODEL FOR A FINANCIAL REPORT ON VOLUNTARY SURVEILLANCE STUDIES ON HONEYBEE COLONY LOSSES Total expenditure for the project (real costs, VAT excl.) Member State: Number of apiaries visited: Laboratory costs Staff category Number of working days Daily rate Total ¦ ¦ Consumables (description) Quantity Unit cost Total ¦ ¦ Sampling and monitoring costs (apiary visits) Staff category Number of working days Daily rate Total ¦ ¦ Consumables (description) Quantity Unit cost Total ¦ ¦ Certification by the beneficiary We certify that:  the expenditure listed above was incurred in the performance of tasks described in the technical document Basis for a pilot surveillance project on honey bee colony losses (1) and directly related to the implementation of the surveillance study programme for which financial support was granted according to Commission Implementing Decision 2012/362/EU,  the expenditure was actually incurred, accurately accounted for and eligible under the provisions of Implementing Decision 2012/362/EU,  all supporting documents relating to the expenditure are available for auditing,  no other Union contribution was requested for the projects listed in this Decision. Date: Name and signature of the financial officer responsible: (1) Available at http://ec.europa.eu/food/animal/liveanimals/bees/bee_health_en.htm ANNEX III ELIGIBILITY RULES 1. Laboratory costs  Staff costs shall be limited to actual attributable labour costs (remuneration, wages, social charges and retirement costs) accrued in implementation of the study and performing laboratory tests. To this end monthly timesheets have to be maintained.  Daily rate will be calculated on a 220 working days/year.  Reimbursement of consumables shall be based on actual costs incurred by Member States to perform the tests at the laboratory.  Test kits, reagents and all consumables shall only be reimbursed if used specifically in the performance of the following tests:  varroa count (washing),  detection and characterisation of deformed wing virus (DWV), the acute bee paralysis virus (ABPV), the small hive beetle (Aethina tumida) and the tropilaelaps mite),  clinical observation (including symptom observation foulbrood, nosema, viruses) microsporidian parasite (Nosema spp.) spore counts, cultures, microscopic examination and biochemical tests to identify the causal agent European foulbrood (Melissococcus plutonius) and American foulbrood (Paenibacillus larvae),  American foulbrood  confirmation of the identity of the causal agent American foulbrood and European foulbrood via polymerase chain reaction (PCR). 2. Sampling and monitoring costs  Costs for sampling and monitoring can only be claimed it they are directly linked to visits of apiaries.  Staff costs shall be limited to actual attributable labour costs (remuneration, wages, social charges and retirement costs) accrued in implementation of the study. To this end monthly timesheets have to be maintained.  Daily rate will be calculated on a 220 working days/year.  Reimbursement of consumables shall be based on actual costs incurred by Member States and shall only be reimbursed if used specifically during visits to the apiaries. 3. Overheads A flat rate contribution of 7 % calculated on the basis of all direct eligible costs may be claimed. 4. The expenditure submitted by the Member States for a financial contribution by the Union shall be expressed in euro and shall exclude value added tax (VAT) and all other taxes.